In a negligence action to recover damages for personal and property injuries, defendants appeal from an order of the Supreme Court, Kings County, dated July 2, 1968 and made after a pretrial hearing, which directed that the action be preferred for .trial pursuant to rule 8 of the Rules of the Supreme Court, Kings County (22 NYCRR 750.8), and pursuant to CPLR 3403 (subd. [a], par. 3). Order reversed, on the law and the facts, without costs and without prejudice to any future application for a preference. The record before us does not contain either a stenographic transcript of the record of the pretrial hearing or a proper factual basis for an order granting a trial preference (John v. Sackette Elec. Co., 28 A D 2d 1128; Abramson v. Kenwood Labs., 17 A D 2d 626). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.